(Slip Opinion)            Cite as: 591 U. S. ____ (2020)                                 1

                                      Per Curiam

       NOTICE: This opinion is subject to formal revision before publication in the
       preliminary print of the United States Reports. Readers are requested to
       notify the Reporter of Decisions, Supreme Court of the United States, Wash-
       ington, D. C. 20543, of any typographical or other formal errors, in order that
       corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                      _________________

                                       No. 19–518
                                      _________________


 COLORADO DEPARTMENT OF STATE, PETITIONER
           v. MICHEAL BACA, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE TENTH CIRCUIT
                                     [July 6, 2020]

  PER CURIAM.
  The judgment of the United States Court of Appeals for
the Tenth Circuit is reversed for the reasons stated in
Chiafalo v. Washington, ante, p. ___.

                                                                     It is so ordered.

  JUSTICE SOTOMAYOR took no part in the decision of this
case.

  JUSTICE THOMAS concurs in the judgment for the reasons
stated in his separate opinion in Chiafalo v. Washington,
ante, p. ___.